              Case 2:19-cv-01692-KJN Document 59 Filed 06/11/21 Page 1 of 3

 1 PHILIP A. TALBERT
   Acting United States Attorney
 2 BRODIE M. BUTLAND (SBN 0084441)
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorney for the Administrator, U.S. Small Business Administration
 6

 7                              IN THE UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA

 9
                                                            ) Case No.: 2:19-cv-01692-KJN PS
10 KULVINDER SINGH                                          )
                Plaintiff                                   ) STIPULATION AND ORDER TO
11                                                          ) MODIFY CASE SCHEDULE
         v.                                                 )
12                                                          )
   ISABEL GUZMAN, Administrator, U.S. Small                 )
13                                                          )
   Business Administration                                  )
14              Defendant                                   )
                                                            )
15                                                          )
                                                            )
16

17          Pursuant to the Court’s March 8, 2021 Order, Plaintiff Kulvinder Singh and Defendant Isabel

18 Guzman, Administrator, U.S. Small Business Administration, hereby stipulate to and request that the

19 Court enter the attached Proposed Order modifying the case schedule by adding approximately 90 days

20 to the existing dates for discovery cut-off (July 30, 2021) and dispositive motion hearing (September 10,
21 2021).

22          The parties request this modification to allow them additional time to complete depositions in

23 this matter. This Court previously stayed discovery on October 2, 2020 to rule on Defendant’s motion

24 for summary judgment and lifted that stay 87 days later, on December 28, 2020. Since discovery

25 resumed, the parties have been diligently exchanging written discovery and have held multiple

26 conference calls to discuss and resolve discovery matters. Plaintiff recently supplemented his

27 interrogatory responses and document production on May 26, 2021. Plaintiff also served a second set of

28 interrogatories on Defendant on June 2, 2021, which Defendant intends to respond to expeditiously.

      STIPULATION REGARDING MODIFICATION OF CASE        1
      SCHEDULE
               Case 2:19-cv-01692-KJN Document 59 Filed 06/11/21 Page 2 of 3

 1 Plaintiff intends to select certain individuals for deposition based on Defendant’s responses to the

 2 interrogatories.

 3          In light of the outstanding written discovery and further potential discovery supplementations,

 4 the parties believe that July 30, 2021 is no longer a practicable discovery cut-off date, as it will not

 5 likely provide sufficient time for the parties to complete the depositions they expect. Further, Defendant

 6 anticipates filing at least a partial motion for summary judgment on the merits of this case. The motion

 7 hearing deadline of September 10, 2021 under the current schedule (which would require Defendant to

 8 file the motion in early August) also is impracticable given the need to obtain and review deposition

 9 transcripts. Finally, the parties have agreed that additional time for discovery would allow for a greater

10 likelihood of conducting depositions in person.

11          Accordingly, the parties respectfully request that the Court enter the attached stipulated order,

12 which modifies the existing schedule to require discovery to be completed by October 30, 2021, and

13 which requires all motions to be completed by December 10, 2021.

14

15

16
     Dated: June 11, 2021                          /s/ Kulvinder Singh (per email consent)
17                                                 KULVINDER SINGH
                                                   Plaintiff, Pro Se
18
     Dated: June 11, 2021                          PHILLIP A. TALBERT
19                                                 Acting United States Attorney
20
                                            By: /s/ Brodie M. Butland
21                                              BRODIE M. BUTLAND
                                                Assistant United States Attorney
22

23

24

25

26

27

28

      STIPULATION REGARDING MODIFICATION OF CASE          2
      SCHEDULE
              Case 2:19-cv-01692-KJN Document 59 Filed 06/11/21 Page 3 of 3

 1                                   UNITED STATES DISTRICT COURT

 2                                 EASTERN DISTRICT OF CALIFORNIA

 3
      KULVINDER SINGH,                                  Case No. 2:19-cv-01692-KJN PS
 4                                  Plaintiff,
 5                      v.                              [PROPOSED] ORDER
 6    ISABEL GUZMAN, Administrator, U.S.
      Small Business Administration,
 7                                Defendant.
 8

 9
            The parties having stipulated to a modification of the existing Pretrial Scheduling Order pursuant
10

11 to Federal Rule of Civil Procedure 16(b)(4), and it appearing that the parties have demonstrated good

12 cause for modifying the existing case schedule, IT IS HEREBY ORDERED that the existing deadlines

13 in this case, as stated in the Court’s Pretrial Scheduling Order of June 26, 2020 (ECF No. 22), are hereby

14
     modified as follows:
15
        •   The parties shall complete all fact and expert discovery by October 29, 2021.
16
        •   All law and motion except as to discovery shall be conducted so as to be completed by (that is,
17

18          heard by) December 10, 2021.

19 IT IS SO ORDERED.

20 Dated: June 11, 2021
21

22

23

24

25

26

27

28

      STIPULATION REGARDING MODIFICATION OF CASE        3
      SCHEDULE
